IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT JACKSON           FILED
                               MAY SESSION, 1997            October 7, 1997

                                                           Cecil Crowson, Jr.
                                                           Appellate C ourt Clerk



JEFFERY L. BRADEN,                       )    C.C.A. NO. 02C01-9607-CR-00208
                                         )
             Appe llant,                 )
                                         )    SHELBY COUNTY
                                         )
V.                                       )
                                         )    HON . JOHN P. CO LTO N, JR.,
STATE OF TENNESSEE,                      )    JUDGE
                                         )
             Appellee.                   )    (POST-C ONVIC TION)




FOR THE APPELLANT:                       FOR THE APPELLEE:

JEFFERY L. BRADEN, pro se                JOHN KNOX WALKUP
Inmate #158340                           Attorney General & Reporter
Cold C reek C orrection al Facility
P.O. Box 1000                            JANIS L. TURNER
Henning, TN 38041-1000                   Assistant Attorney General
                                         2nd Floor, Cordell Hull Building
                                         425 Fifth Avenue North
                                         Nashville, TN 37243

                                         JOHN W. PIEROTTI
                                         District Attorney General

                                         DAWN DORAN
                                         Assistant District Attorney General
                                         201 Poplar Avenue, Ste. 301
                                         Memphis, TN 38103



OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

THOMAS T. WOODALL, JUDGE
                                   ORDER

              The Petitioner, Jeffery L. Braden, appeals as of right from the trial

court’s dism issal of his second petition for post-conviction relief without an

evidentiary hearing or appointment of counsel. The petition was filed in the

Criminal Court of Shelby County, Tennessee on May 2, 1996. The allegations

of the petition set forth tha t he pled g uilty to first degree murder in the trial court

on September 11, 1991 and received a sentence of life imprisonment. His first

petition for p ost-con viction relief, alleging ineffective assistance of counsel was

denied on Septem ber 14, 1992 . If an appeal was taken from this o rder, it is not

in the reco rd.



              At the time Petitioner pled guilty to the offense in 1991 there was a

three-year statute of limitations for filing a petition for post-conviction relief. Tenn.

Code Ann. § 40-30-102 (repealed 1995). Under the P ost-Conviction P rocedure

Act in effect at the time the present petition was filed in the trial court, Tennessee

Code Annotated section 40-30-202(c) (Supp. 1996) provided in pertinent part that

“[i]f a prior petition has been filed which was resolved on the merits by a court of

competent jurisdiction, a ny seco nd or su bsequ ent petition [for post-conviction

relief] shall be summ arily dismis sed.”



              The trial cou rt in the case sub judice dismissed the petition without

appointment of counsel or an evidentiary hearing based upon the fact that it was

filed outside the applicable statute of limitations, and that a previous p ost-

conviction relief pe tition had been previo usly deter mined on the m erits. See



                                           -2-
Arno ld Carter v. S tate, ____ S.W .2d ____, No. 03-S-01-9612-CR-00117, Monroe

County (T enn., at Knoxville, Sep t. 8, 1997).



             Finding that a full opinion in this case would have no precedential

value, and that the evidence does not preponderate against the finding of the trial

court, and that there is no error of law requiring a reversal of the judgment

apparent on the record, we affirm the order of the trial court dismissing the

petition for post-conviction relief pursuant to Rule 20 of the Court of Criminal

Appeals of Tennessee.



                                 ____________________________________
                                 THOMAS T. W OODALL, Judge



CONCUR:



___________________________________
GARY R. WA DE, Judge


___________________________________
JOHN H. PEAY, Judge




                                        -3-